Exhibit 10.2

 

2019 MORTGAGE NOTE

 

 

$3,000,000.00  March 29, 2019

 

 

FOR VALUE RECEIVED, AVALON HOLDINGS CORPORATION, an Ohio corporation ("Avalon
Holdings"), AVALON RESORTS AND CLUBS, INC., an Ohio corporation ("Avalon Resorts
and Clubs"), AVALON CLUBS, INC., an Ohio corporation ("Avalon Clubs"), AVALON
RESORTS, INC., an Ohio corporation ("Avalon Resorts"), AVALON GOLF AND COUNTRY
CLUB, INC., an Ohio corporation ("Avalon Golf and CC"), AVALON LAKES GOLF, INC.,
an Ohio corporation ("Avalon Lakes Golf"), AVALON COUNTRY CLUB AT SHARON, INC.,
a Pennsylvania corporation ("Avalon CC at Sharon"), AVALON RESORT AND SPA, LLC,
an Ohio limited liability company ("Avalon Resort and Spa"), THE HAVANA CIGAR
SHOP, INC., an Ohio corporation ("Havana"), AVALON TRAVEL, INC. an Ohio
corporation ("Avalon Travel"), AVALON MAHONING SPORTS CENTER, INC., an Ohio
corporation ("Avalon Mahoning"), AVALON CIGAR SHOP, INC., an Ohio corporation
("Avalon Cigar"), and TBG, INC., an Ohio corporation ("TBG" and, together with
Avalon Holdings, Avalon Resorts and Clubs, Avalon Clubs, Avalon Golf and CC,
Avalon Lakes Golf, Avalon CC at Sharon, Avalon Resort and Spa, Havana, Avalon
Travel, Avalon Cigar and Avalon Mahoning, the "Borrowers"), jointly and
severally promise to pay to the order of LAUREL CAPITAL CORPORATION (the
"Lender"), in lawful money of the United States of America in immediately
available funds at its offices located at 6600 Brooktree Court, Suite 3000,
Wexford, PA 15090-0839, or at such other location as the Lender may designate
from time to time, the principal sum of Three Million and no/100 Dollars
($3,000,000.00), together with interest accruing on the outstanding principal
balance from the date hereof (the "Closing Date"), as provided herein.
Capitalized terms used, but not defined, herein shall have the meanings assigned
to such terms in this Loan and Security Agreement of even date herewith among
the Borrowers and the Lender (the "Loan Agreement").

 

1.      Interest Rate. Amounts outstanding under this Note will bear interest at
the Applicable Rate (as defined below) in effect from time to time. Interest on
this Note and any unpaid fees and other sums payable hereunder shall be
calculated on the basis of a 360 day year consisting of 12 thirty day months. As
used herein, the following capitalized terms shall have the following meanings:

 

"Applicable Rate" means:

 

(a)      For the period from the Closing Date through the date immediately
preceding the Reset Date, 6.25% per annum; and (ii); and

 

(b)      For the period from the Reset Date through the Maturity Date, the
greater of (x) 6.25% per annum and (y) the sum of the Index Rate on the date two
(2) Business Days prior to the Reset Date and 3.60%, provided that the
Applicable Rate shall in no event exceed 8.50% per annum.

 

"Index Rate" means the 5 Year Interest Rate Swap rate, as published by
Intercontinental Exchange (ICE) Benchmark Administration. If the Index Rate is
discontinued or is no longer published as of any Reset Date, then the Lender
shall select an index or statistic which most closely approximates the
discontinued or unpublished index and such index or statistic shall replace such
discontinued or unpublished index for all purposes hereunder.

 

"Interest Payment Date" means the twentieth (20th) day of each calendar month
commencing April 20, 2019 and the Maturity Date.

 

 

--------------------------------------------------------------------------------

 

 

"Maturity Date" means December 20, 2026.

 

"Reset Date" means the fifth (5th) anniversary of the Closing Date.

 

2.      Payment Terms. The Borrowers hereby jointly and severally covenant and
agree to repay this Note as follows:

 

(a)     Principal and interest on this Note shall be due and payable as follows:
(i) ninety-two (92) equal monthly payments of principal and interest based on a
fifteen (15) year amortization on the twentieth (20th) day of each calendar
month commencing April 20, 2019 and ending November 20, 2026; followed by (iii)
a final payment on the Maturity Date equal to the remaining outstanding
principal of this Note plus accrued unpaid interest and fees thereon.

 

(b)     If any payment under this Note shall become due on a Saturday, Sunday or
public holiday under the laws of the Commonwealth of Pennsylvania, such payment
shall be made on the next succeeding business day and such extension of time
shall be included in computing interest in connection with such payment.
'Payments received will be applied to charges, fees and expenses (including
attorneys' fees), accrued interest and principal in any order the Lender may
choose, in its sole discretion.

 

3.      Late Payments; Default Rate. If the Borrowers fail to make any payment
of principal, interest or other amount coming due pursuant to the provisions of
this Note within ten (10) calendar days of the date due and payable, the
Borrowers also shall pay to the Lender a late charge equal to five percent
(5.00%) of any overdue installment (the "Late Charge"). The minimum Late Charge
amount is Twenty-Five and 00/100 Dollars ($25.00). Any Late Charge will be
immediately due and payable. Such ten-day period shall not be construed in any
way to extend the due date of any such payment. Upon maturity, whether by
acceleration, demand or otherwise, and at the Lender's option upon the
occurrence of any Event of Default (as hereinafter defined) and during the
continuance thereof, subject to all applicable cure and grace periods, this Note
shall bear interest at a rate per annum which shall be five percentage points
(5.00%) in excess of the interest rate in effect from time to time under this
Note but not more than the maximum rate allowed by law (the "Default Rate"). The
Default Rate shall continue to apply whether or not judgment shall be entered on
this Note.

 

4.      Prepayment.

 

(a)     Provided that no Event of Default has occurred or is continuing, this
Note shall be subject to prepayment at the option of the Borrowers, upon at
least fifteen (15) days prior written notice to the Lender, in whole or in part
on any date upon payment of the principal amount of this Note to be prepaid plus
accrued unpaid interest thereon to the prepayment date (and, in the case of a
prepayment in whole of this Note, any other sums then due and payable under this
Note), plus a prepayment penalty ("Prepayment Penalty") equal to a percentage of
the principal amount being prepaid, with the percentage determined based on the
date of prepayment as set forth in the following table:

 

Date of Prepayment

Prepayment Penalty

   

Between Closing Date and fifth anniversary of Closing Date

5.00%

Fifth anniversary of Closing Date and thereafter

2.00%

 

(b)     Any prepayments shall be applied against scheduled installment payments
due on this Note in inverse order beginning with the final scheduled installment
payment.

 

2

--------------------------------------------------------------------------------

 

 

5.      Other Loan Documents. This Note is issued in connection with, among
other things, the Loan Agreement, the 2019 Mortgage (as defined in the Loan
Agreement), and the other agreements and documents executed in connection
therewith or referred to therein (collectively, the "Loan Documents"), the terms
of which are incorporated herein by reference.

 

6.      Events of Default. In case any Event of Default (as defined in the Loan
Agreement) occurs and is continuing, the principal amount of this Note together
with accrued interest may become or be declared immediately due and payable in
the manner and with the effect provided in the Loan Agreement.

 

7.      Power to Confess Judgment. AFTER THE OCCURRENCE OF ANY EVENT OF DEFAULT
HEREUNDER AND DURING THE CONTINUANCE THEREOF, EACH BORROWER HEREBY IRREVOCABLY
AUTHORIZES AND EMPOWERS ANY ATTORNEY OR THE PROTHONOTARY OF CLERK OF ANY COURT
IN THE COMMONWEALTH OF PENNSYLVANIA, OR ELSEWHERE, TO APPEAR AT ANY TIME FOR
SUCH BORROWER AND, WITH OR WITHOUT COMPLAINT FILED, AS OF ANY TERM, CONFESS OR
ENTER JUDGMENT AGAINST such Borrower FOR THE ENTIRE PRINCIPAL BALANCE OF THIS
NOTE AND ALL ACCRUED INTEREST, TOGETHER WITH COSTS OF SUIT, AND A REASONABLE
ATTORNEY'S FEES FOR COLLECTION, BUT IN ANY EVENT NOT LESS THAN FIVE HUNDRED
DOLLARS ($500); AND FOR SO DOING, THIS NOTE OR A COPY OF THIS NOTE VERIFIED BY
AFFIDAVIT SHALL BE SUFFICIENT WARRANT. THE AUTHORITY GRANTED IN THIS NOTE TO
CONFESS JUDGMENT AGAINST A BORROWER SHALL NOT BE EXHAUSTED BY ANY EXERCISE OF
THAT AUTHORITY, BUT SHALL CONTINUE FROM TIME TO TIME AND AT ALL TIMES UNTIL
PAYMENT IN FULL OF ALL AMOUNTS DUE UNDER THIS NOTE.

 

8.      Right of Setoff. In addition to all liens upon and rights of setoff
against the Borrowers' money, securities or other property given to the Lender
by law, the Lender shall have, with respect to the Borrowers' obligations to the
Lender under this Note and to the extent permitted by law, a contractual
possessory security interest in and a contractual right of setoff against, and
each Borrower hereby assigns, conveys, delivers, pledges and transfers to the
Lender all of the Borrowers' right, title and interest in and to, all of the
Borrowers' deposits, moneys, securities and other property now or hereafter in
the possession of or on deposit with, or in transit to, the Lender or any other
direct or indirect subsidiary of the Lender, whether held in a general or
special account or deposit, whether held jointly with someone else, or whether
held for safekeeping or otherwise, excluding, however, all trust accounts. Every
such security interest and right of setoff may be exercised without demand upon
or notice to the Borrowers. Every such right of setoff shall be deemed to have
been exercised immediately upon the occurrence of an Event of Default hereunder
without any action of the Lender, although the Lender may enter such setoff on
its books and records at a later time.

 

9.      Miscellaneous. All notices, demands, requests, consents, approvals and
other communications required or permitted hereunder shall be given in
accordance with the notice provisions set forth in the Loan Agreement. No delay
or omission on the Lender's part to exercise any right or power arising
hereunder will impair any such right or power or be considered a waiver of any
such right or power, nor will the Lender's action or inaction impair any such
right or power. No modification, amendment or waiver of any provision of this
Note nor consent to any departure by the Borrowers therefrom will be effective
unless made in a writing signed by the Lender. The Borrowers jointly and
severally agree to pay on demand, to the extent permitted by law, all costs and
expenses incurred by the Lender in the enforcement of its rights in this Note
and in any security therefor, including, without limitation, reasonable fees and
expenses of the Lender's counsel. If any provision of this Note is found to be
invalid by a court, all the other provisions of this Note will remain in full
force and effect. The Borrowers and all other makers and endorsers of this Note
hereby forever waive presentment, protest, notice of dishonor and notice of
non-payment. The Borrowers also waive all defenses based on suretyship or
impairment of collateral. If this Note is executed by more than one Borrower,
the obligations of such persons or entities hereunder will be joint and several.
This Note shall bind the Borrowers and their respective successors and assigns,
and the benefits hereof shall inure to the benefit of the Lender and its
successors and assigns; provided, however, that the Borrowers may not assign
this Note in whole or in part without the Lender's written consent and the
Lender at any time may assign this Note in whole or in part at any time.

 

3

--------------------------------------------------------------------------------

 

 

This Note has been delivered to and accepted by the Lender and will be deemed to
be made in the Commonwealth of Pennsylvania. THIS NOTE WILL BE INTERPRETED AND
THE RIGHTS AND LIABILITIES OF THE LENDER AND THE BORROWERS DETERMINED IN
ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH OF PENNSYLVANIA. The Borrowers
hereby irrevocably consent to the jurisdiction of any state or federal court in
the county or judicial district where the Lender's office indicated above is
located; provided that nothing contained in this Note will prevent the Lender
from bringing any action, enforcing any award or judgment or exercising any
rights against the Borrowers, against any security or against any property of
the Borrowers within the other county, state or other foreign or domestic
jurisdiction. The Borrowers acknowledge and agree that the venue provided above
is the most convenient forum for both the Lender and the Borrowers. The
Borrowers waive any objection to venue and any objection based on a more
convenient forum in any action instituted under this Note.

 

10.      WAIVER OF JURY TRIAL. The BorrowerS irrevocably waive any and all
rights the BorrowerS may have to a trial by jury in any action, proceeding or
claim of any nature relating to this Note, any documents executed in connection
with this Note or any transaction contemplated in any of such documents. The
BorrowerS acknowledge that the foregoing waiver is knowing and voluntary.

 

The Borrowers acknowledge that they have read and understand all the provisions
of this Note, including the waiver of jury trial, and have been advised by
counsel as necessary or appropriate.

 

 

[The remainder of this page is intentionally left blank.]

 

4

--------------------------------------------------------------------------------

 

 

[Signature Page to 2019 Mortgage Note]

 

WITNESS the due execution hereof as a document under seal, as of the date first
written above, with the intent to be legally bound hereby.

 

 

AVALON HOLDINGS CORPORATION

 

By: /s/ Bryan P. Saksa

Name: Bryan P. Saksa

Title: Chief Financial Officer, Treasurer and

           Secretary

AVALON CLUBS, INC.

 

By: /s/ Bryan P. Saksa

Name: Bryan P. Saksa

Title: Treasurer and Secretary

   

AVALON RESORTS, INC.

 

By: /s/ Bryan P. Saksa

Name: Bryan P. Saksa

Title: Treasurer and Secretary

AVALON GOLF AND COUNTRY CLUB, INC.

 

By: /s/ Bryan P. Saksa

Name: Bryan P. Saksa

Title: Treasurer and Secretary

 

   

AVALON LAKES GOLF, INC.

 

By: /s/ Bryan P. Saksa

Name: Bryan P. Saksa

Title: Treasurer and Secretary

 

AVALON COUNTRY CLUB AT SHARON, INC.

 

By: /s/ Bryan P. Saksa

Name: Bryan P. Saksa

Title: Treasurer and Secretary

 

   

AVALON RESORT AND SPA, LLC

 

By: /s/ Bryan P. Saksa

Name: Bryan P. Saksa

Title: Treasurer and Secretary

 

THE HAVANA CIGAR SHOP, INC.

 

By: /s/ Bryan P. Saksa

Name: Bryan P. Saksa

Title: Treasurer and Secretary

 

   

AVALON TRAVEL, INC.

 

By: /s/ Bryan P. Saksa

Name: Bryan P. Saksa

Title: Vice President, Treasurer and Secretary

TBG, INC.

 

By: /s/ Bryan P. Saksa

Name: Bryan P. Saksa

Title: Treasurer and Secretary

 

 

   

AVALON MAHONING SPORTS CENTER, INC.

 

By: /s/ Bryan P. Saksa

Name: Bryan P. Saksa

Title: Treasurer and Secretary

AVALON CIGAR SHOP, INC.

 

By: /s/ Bryan P. Saksa

Name: Bryan P. Saksa

Title: Treasurer and Secretary

 

 